Title: To George Washington from Francisco Rendón, 26 December 1780
From: Rendón, Francisco
To: Washington, George


                        
                            Sir
                            Philadelphia Decr 26. 1780
                        
                        On the 22d Instt I had the honor to receive Your Exy’s most esteem’d Letter of the 14th in which Your Excy has
                            been so kind as to acquaint me with the Intelligences acquired from New York, being that the Enemys were preparing an
                            Embarkation to the number of about 2500 Men, to go under the Command of the Generals Kniphaussen & Philips,
                            destined to the Southern.
                        That notwithstanding the Intelligence was not of the greatest Certainty, Your Exy had thought proper to
                            Impart me with it, promising at the same time that as soon as the further particulars come to hand Your Excy’s goodness
                            woud in like manner have them convey’d to my knowledge: for so many and such distingd favors as Your Exy’s kindness place
                            on me, the which so much Contribute to the good Exit of my Comission; give Your Exy my most gratefull thanks, praying the
                            Continuation of them, being the means of pleasing the Chief Officers of the Superiour Governments I impart them to.
                        Yesterday arrived in this River a Vessell from the Havana, by which I received Letters from the Govor
                            & Captn General, and from divers Gentn of that Place, in them they acquaint me with the disagreable advise, that
                            the Men of War which sail’d from that Port against Pansacola, had put back in bad Situation by the Hurricane which
                            happened the 18th October That of the Transports 23 had arrived at Campeche with sixteen hundred Men, and that they did
                            not as yet know what had become of the remainder of them to 41 in number, but that they were Working with the greatest
                            Activity to Continue that Expedition, and altho’ the other against St Augustin is to take place its probable that the above
                            Accident may retard it—the results of which they offer me to mention by first opportunity, when I shall do myself the
                            pleasure to acquaint Your Exy with: Mean time I have the honor to remain. Your Excy’s most Obedt and Most Hble Servt
                        
                            Francisco Rendon
                        
                    